— An automobile owned and operated by Joseph J. Singer collided with an automobile owned and operated by defendant Arthur Rosen at a time when the latter automobile was standing on a parkway. In action No. 1 plaintiffs, passengers in the Singer automobile, seek recoveries for personal injuries sustained by them, and the male plaintiffs also seek recovery for medical expenses and loss of services. In action No. 2 Singer seeks recovery of defendant Rosen for property damage. Singer0 appeals from the judgment entered against him in favor of plaintiffs in action No. 1 and from the judgment entered in favor of defendant in action No. 2. Rosen appeals from so much of the judgment as was entered against him in favor of the plaintiffs in action No. 1. Judgment in favor of plaintiffs in action No. 1, insofar as appealed from, unanimously affirmed, with costs. Judgment in favor of defendant Rosen in action No. 2, unanimously affirmed, with costs. No opinion. Present — Close, P. J., Hagarty, Carswell, Adel and Aldrich, JJ.